Exhibit 10.3

 

June 22, 2016

 

RE:Closing Statement in connection with the Note Purchase Agreement between
Omagine Inc. (“Company”) and YA II PN, Ltd. (“Investor”).

 

This letter shall constitute the Closing Statement agreed upon between the
Company and the Investor regarding various payments and transfers to be made by
the parties in connection with Note Purchase Agreement dated June 22, 2016
(“Subscription Agreement”).

 

The parties hereby agree that the Investor shall make the payments and transfers
set forth below in accordance with the wire instructions to the account of each
recipient as set forth on Schedule A attached hereto (or otherwise provided to
the Investor):

 



Gross Proceeds to be paid to the Company:  $400,000.00  Less:      Commitment
Fee to be paid to the YA Global II SPV LLC (as designee of the Investor): 
$(40,000.00)        Net Proceeds to the Company:  $360,000.00 

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 

 

 

 

  Omagine Inc.       By: /s/ Charles P. Kuczynski   Name:   Charles P. Kuczynski
  Title: Vice President & Secretary       YA II PN, Ltd.       By:  Yorkville
Advisors Global, LP   Its:   Investment Manager         By:    Yorkville
Advisors Global, LLC     Its:     General Partner         By: /s/ Gerald Eicke  
Name:     Gerald Eicke   Title:     Managing Member

 



 

 

 

SCHEDULE A

ACCOUNT INSTRUCTIONS

 



 

 

Omagine Inc. -  Confidential          

 

YA Global II SPV LLC and the Investor:

 

Instructions on file.

 

 

 



 

 